DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 06/30/3022.  No Claims have been canceled. No Claims have been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.

	Response to Arguments
        Claim Interpretation
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the interpretation of intended use with respect to the limitations “transform output into search index” of claim 1 is in error.  Applicant argues that it is required to interpret claim language wholistically and not piecemeal.  Applicant recites the limitations of claims 1 and states that the functional limitations are not directed toward intended use.  The examiner respectfully disagrees.  Claim 1 does not positively recite the function “transform output into search index”, rather claim 1 recites a system comprising...an indexing module coupled “to transform output into search index of the normalizing module into a search index”.  The makes clear that the indexing module coupled for the intended use to transform output into search index of the normalizing module into a search index”.  An example of positively reciting a “transform” function can be found in para 0016, the specification discloses “indexing module”...”transforms received data signals into a searchable index”.  However, the claim limitation recites the intended use of the indexing module and does not positively recites its function.  The limitation “indexing module operative asynchronously from the normalizing module and the web integration service across the de-coupling boundary” does not recite any functional activity, but rather recites the computer elements operational configurations.  
In the remarks applicant argues that the interpretation of intended use with respect to the limitations “to filter outputs” of claim 1 is in error.  Applicant argues that it is required to interpret claim language wholistically and not piecemeal.  Applicant recites the limitations of claims 1 and states that the functional limitations are not directed toward intended use.  The examiner respectfully disagrees. The claim limitations recite a system comprising...”an outflow engine dynamically configurable from the second side of the decoupling boundary to filter outputs”. The filter outputs is not positively recited as a functional process, instead the limitation states that the intended use of the outflow engine is to “filter outputs”.  Intended use carries no patentable weight.  Applicant’s argument is not persuasive.  
In the remarks applicant argues that the interpretation of intended use with respect to the limitations “to generate anchors” is in error.  Applicant argues that it is required to interpret claim language wholistically and not piecemeal.  Applicant recites the limitations of claim 11 and states that the functional limitations are not directed toward intended use.  Similar to claim 1, claim 11 recites the limitation operating a web integration service and a normalizing module ...to generate anchors in a relational database.  The limitations does not positively recite the function generate anchors, but instead positively recites that the web integration service and a normalizing module are operated for the intended use of generate anchors.  Intended use carries no patentable weight. Applicant’s argument is not persuasive.  
In the remarks applicant argues that the interpretation of intended use with respect to the limitation “to transform anchors” is in error.  Applicant argues that it is required to interpret claim language wholistically and not piecemeal.  Applicant recites the limitations of claim 11 and states that the functional limitations are not directed toward intended use.  Similar to claim 1, claim 11 recites the limitation operating an indexing module and an outflow engine ...to transform anchors into a search index.  The limitations does not positively recite the function transform anchors, but instead positively recites that the indexing module and an outflow engine are operated for the intended use of transform anchors.  Intended use carries no patentable weight. Applicant’s argument is not persuasive.  
In the remarks applicant argues that the interpretation of intended use with respect to the limitation “to output results” is in error.  Applicant argues that it is required to interpret claim language wholistically and not piecemeal.  Applicant recites the limitations of claim 11 and states that the functional limitations are not directed toward intended use.  Similar to claim 1, claim 11 recites the limitation operating the outflow engine ...to filter outputs.  The limitations does not positively recite the function filter outputs, but instead positively recites that the outflow engine is operated for the intended use of filter outputs  Intended use carries no patentable weight. Applicant’s argument is not persuasive.  
Claim Rejections - 35 USC § 101
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
In the remarks applicant makes the conclusory statement that the previous Office Action improperly omitted key elements of the claim and that the claimed subject matter clearly integrates into a practical and technical application and recites a combination of features that enhances the performance and scalability of the computer system itself.  Conclusory statements are not persuasive.  The rejection is maintained.
Claim Rejections - 35 USC § 102
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the prior art reference Hutchinson fails to teach claimed system.  Specifically Hutchinson fails to teach the recited ingest module comprising web integration service, normalizing module; an outflow module the outflow module comprising an indexing module and outflow engine.  The examiner respectfully disagrees.  Hutchinson explicitly discloses a system comprising a module comprising a plurality of modules including a web integration service and normalizing module.  The specification (para 0015) discloses the “web integration services” as providing an API between web service and external logic.  The prior art explicitly teaches in FIG. 14 in the plurality of modules a messenger module and in para 0150 and API interconnected for communications.  The specification in para 0015 and 0030 discloses the normalizing module as logic that transforms data received from disparate computer systems in various formats into a common format.  The prior art Hutchinson teaches a formatting module which translates data from various sources into a tool format (see at least para 0133).  With respect to the an outflow module the outflow module comprising an indexing module and outflow engine. The prior art Hutchinson teaches a process using outflow module (nexus architecture see fig. 18) and the architecture illustrated in FIG. 20-21 discloses a the mapping tool (indexing module) which data from a data stream is recorded and for search index generation, appending indices to recordings making meta-data entries that indicate recording has been indexed. and a tool text extractor which searches and matches the text (see para 0175-0176).  The prior art teaches in para 0055 a system that takes information from different data streams using search mechanism and displays the results.  In para 0085 the prior art teaches a presentation tool to present to the user indexed pages selected.  The rejection is maintained.
In the remarks applicant points to the specification which discloses outflow logic that services on-demand or scheduled results for structured data for utilization by client apps and applications to generate structured user interfaces and graphical visualizations.  Applicant argues that the prior art fails to provide a component performing the functions as set forth in the specification.  The examiner disagrees with the premise of applicant’s argument.  The specification is not prosecuted, the claim limitations are prosecuted in light of the specification.  The claim limitations of claim 1 recite “an outflow engine dynamically configurable from the second side of the de-coupling boundary to filter outputs of the search index without signaling across the de-coupling boundary” .  The limitation does not require “outflow logic that services on-demand or scheduled results for structured data for utilization by client apps and applications to generate structured user interfaces and graphical visualizations”.  Rather the claim limitations require an outflow engine from a second side of decoupling boundary to be capable of filtering outputs of a search index.  The prior art teaches such architecture capable of such functions.  The rejection is maintained. 
In the remarks applicant argues that the prior art conflates indexing of text in a recorded presentation with normalization of inter-component events.  The examiner respectfully disagrees.  As discussed above in argument 1) the specification discloses normalizing as formatting data from different sources into a common format.  The prior art teaches a formatting module that formats data from a plurality of sources into a tool format and teaches a outflow module (nexus architecture see fig. 18) and the architecture illustrated in FIG. 20-21 discloses a the mapping tool (indexing module) which data from a data stream is recorded and for search index generation, appending indices to recordings making meta-data entries that indicate recording has been indexed. and a tool text extractor which searches and matches the text (see para 0175-0176).  The rejection is maintained 
In the remarks applicant argues that the prior art Hutchinson fails to teach generating anchors.  The examiner respectfully disagrees with the premise of applicant’s argument.  The claim limitations do not positively recite the function generate anchors.  Applicant is arguing limitations not claimed. With respect to the term “anchors”, the specification discloses “anchors” as analogous to tags.  Data tagging allows users to organize information by associating pieces of information.  The prior art teaches in para 0085 index marks and indexes providing reference marks.  The rejection is maintained.
Claim Rejections - 35 USC § 103
 Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that based on the deficits above with respect to the 102 rejection claims 4, 9-10, 14 and 19-20 are allowable over the prior art references.  The examiner respectfully disagrees.  See response above, the rejection is maintained.
Information Disclosure Statement
The IDS submitted 06/17/2022 and 08/03/2022 have been reviewed and considered.  
Claim Interpretation
Claim 1 recites a system for the intended use to “transform output into search index” and “to filter outputs” and Claim 11 recites a method of operating a web service/normalizing module to “generate anchors”, operating indexing module and output engine to “transform anchors” and operating outflow engine to “output results” which are directed toward intended use carry no patentable weight.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-10:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 5 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites a system for the intended use to (1) transform output into a search index and (2) to filter outputs of search index.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic system indexing module and outflow engine. That is, other than reciting computer elements to transform and to output with no positive recitation of performing any functions, nothing in the claim element precludes the step from practically being performed in the mind. 
The steps recite steps that can easily be transform output into search index, mimic human thought processes of observation, evaluation and opinion, and the limitation to output mimic communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).  The specification discloses the search index to be data that includes data sets that include fields for anchor tags in order to filter search result (see para 0038).    
This concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to 1) transform output into a search index- directed toward data manipulation and (2) to filter outputs of search index.-directed toward data manipulation  For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h).  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of part Limitations 1 and 2 are directed toward data organization and data manipulation (see MPEP 2106.05 (c)).  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination because as a whole the claimed subject matter is directed toward data manipulation. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of generating a search index and outputting the result of the search which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The intended use of the claim limitations are still a combination made to manipulate data and output the result and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising an ingest modules comprising a web integration service, a normalizing module an outflow modules an indexing module and an outflow engine, the index module for the intended use to transform output into a search index and the outflow engine for the intended use to output search results.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer modules to transform output into a search index where according to the specification can be broadly interpreted as normalized data sets that include fields for anchor tag parameters used to filter searches (see para 0038)and to output results----are some of the most basic functions of a computer.  Accordingly the claimed intended use are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011)  Absent a possible narrower construction of the terms “transforming” and “outputting” ... are functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each process directed toward intended use does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data manipulation and output is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The courts have found concepts directed toward searching a library of information to be abstract-see Cogent Med Inc v. Elsevier Inc “The court noted that ‘‘[t]his idea is little different than the basic concept of organizing a physical library so that an individual can search for information by going to the relevant portion of the library and picking a book. Should someone want preselected books, she can ask a librarian”, see Bascom wherein the court held that “searching document objects on computer networks’’ were abstract because the concept could also be performed mentally”...” and “searching document objects on computer networks required nothing more than ‘‘generic and conventional computer structures and unspecified software programing”
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-10 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward implementing cadence rules for connection to and data transfer – the specification discloses that the term “cadence” refers to rate/frequency of connection establishment for data transfer between disparate computer- well known an understood technology.   Dependent claim 3 is directed toward executing connection cadence on each disparate computers is directed toward well understood routine technology.  Dependent claim 4 is directed toward cadence rules comprising control setting for availability restrictions for establishing connections, timing restrictions for opening hot connections and timing restrictions for maintaining hot connections.  The specification discloses that “hot connections” maintains a communication session open across configured timeout conditions. Communication sessions with timeout conditions is well known technology.  Establishing communications with timing restrictions for opening and maintaining hot connections (i.e. communication sessions).  Dependent claim 5 is directed toward data transformation algorithms applying to outputs of a service.  Dependent claim 6 is directed toward search index controlled by filters-directed toward data manipulation.  Dependent claim 7 is directed toward generating an application to second side of the de-coupling boundary responsive to a filter settings-the specification discloses “de-coupling boundary” as “de-coupling boundary is a computer resource utilization boundary separating the operation of the ingest module and outflow module where the ingest module operates at a different rate form the outflow module- (see para 0033)- well known understood technology.  Dependent claim 8 is directed toward ingest/outflow modules are serverless – well known technology.  Dependent claim 9 is directed toward generate a push notification from first side of the de-coupling boundary to the second side of the de-coupling boundary upon completion of ingest and normalization operations on the first side of the de-coupling boundary-well known technology and insignificant activity of transmitting data.  Dependent claim 10 is directed toward updating search index – manipulation of data.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-9 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 11-20
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 11 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more.  Method claim 11 recites steps including (1) generate anchors-wherein the specification discloses anchors to be tags for use in search index to filter search (2) transform anchors into search index- (3) to filter outputs of search index.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic system indexing module and outflow engine. That is, other than reciting computer elements to transform and to output with no positive recitation of performing any functions, nothing in the claim element precludes the step from practically being performed in the mind. 
The steps recite steps including “generate anchors-“ and “transform anchors into search index”, mimic human thought processes of observation, evaluation and opinion, and the limitation to output mimic communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).  The specification discloses the search index to be data that includes data sets that include fields for anchor tags in order to filter search result (see para 0038).   Furthermore, the operating steps are so broadly claimed that technology is not required to implement the operations. This concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) generate anchors-wherein the specification discloses anchors to be tags for use in search index to filter search- data manipulation and (2) transform anchors into search index- directed toward data manipulation (3) to filter outputs of search index.-directed toward data manipulation  For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h).  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed steps are so broadly claimed as not to require technology to perform do not implement the claimed operations that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of part Limitations 1-2 and 3 are directed toward data organization and data manipulation (see MPEP 2106.05 (c)). The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.   In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination because as a whole the claimed subject matter is directed toward data manipulation and filtering the output result. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of generating a search index and outputting the result of the search which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The intended use of the claim limitations are still a combination made to manipulate data and output the result and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include an operating a web integration service and normalizing module to generate anchors (search tags), operating an index module and an outflow engine to transform anchors into a search index, operating the outflow engine to filter outputs.  The claim limitations are so broad that the operating of a web integration service, operating an indexing and outflow engine and operating the outflow engine to be performed manually using human interaction. Taking the claim elements separately, the function performed at each step of the process is purely conventional. Operating computer modules to generate anchors and to transform output into a search index and filtering outputs where according to the specification can be broadly interpreted as normalized data sets that include fields for anchor tag parameters used to filter searches (see para 0038)and to output results----are some of the most basic functions of a computer.  Accordingly the claimed intended use are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011)  Absent a possible narrower construction of the terms “generating”, “transforming” and “outputting” ... are functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each process directed toward intended use does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data manipulation and output is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The courts have found concepts directed toward searching a library of information to be abstract-see Cogent Med Inc v. Elsevier Inc “The court noted that ‘‘[t]his idea is little different than the basic concept of organizing a physical library so that an individual can search for information by going to the relevant portion of the library and picking a book. Should someone want preselected books, she can ask a librarian”, see Bascom wherein the court held that “searching document objects on computer networks’’ were abstract because the concept could also be performed mentally”...” and “searching document objects on computer networks required nothing more than ‘‘generic and conventional computer structures and unspecified software programing”
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 12-20 these dependent claim have also been reviewed with the same analysis as independent claim 11.  Dependent claim 12 is directed toward implementing cadence rules for connection to and data transfer – the specification discloses that the term “cadence” refers to rate/frequency of connection establishment for data transfer between disparate computer- well known an understood technology.   Dependent claim 13 is directed toward executing connection cadence on each disparate computers is directed toward well understood routine technology.  Dependent claim 14 is directed toward cadence rules comprising control setting for availability restrictions for establishing connections, timing restrictions for opening hot connections and timing restrictions for maintaining hot connections.  The specification discloses that “hot connections” maintains a communication session open across configured timeout conditions. Communication sessions with timeout conditions is well known technology.  Establishing communications with timing restrictions for opening and maintaining hot connections (i.e. communication sessions).  Dependent claim 15 is directed toward data transformation algorithms applying to outputs of a service.  Dependent claim 16 is directed toward search index controlled by filters-directed toward data manipulation.  Dependent claim 17 is directed toward generating an application to second side of the de-coupling boundary responsive to a filter settings-the specification discloses “de-coupling boundary” as “de-coupling boundary is a computer resource utilization boundary separating the operation of the ingest module and outflow module where the ingest module operates at a different rate form the outflow module- (see para 0033)- well known understood technology.  Dependent claim 18 is directed toward ingest/outflow modules are serverless – well known technology.  Dependent claim 19 is directed toward generate a push notification from first side of the de-coupling boundary to the second side of the de-coupling boundary upon completion of ingest and normalization operations on the first side of the de-coupling boundary-well known technology and insignificant activity of transmitting data.  Dependent claim 20 is directed toward updating search index – manipulation of data.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 11. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 12-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub No. 2004/0153504 A1 by Hutchinson et al (Hutchinson)
In reference to Claim 1:
A distributed data communication and transformation system ((Hutchinson) in at least FIG. 2-3, FIG. 14, FIG. 18); comprising:
an ingest module operative on a first side of a de-coupling boundary ((Hutchinson) in at least FIG. 14 ref # 1415, FIG. 18; para 0084, para 0077, para 0079, para 0134), the ingest module comprising:
a web integration service ((Hutchinson) in at least para 0016, para 0150 wherein the messenger interacts with the system API); and
a normalizing [formatting] module ((Hutchinson) in at least FIG. 15; para 0016, para 0080, para 0082, para 0128, para 0133, para 0140);
an outflow module operating on a second side of the de-coupling boundary, the outflow module ((Hutchinson) in at least para 0016, para 0048, para 0058, para 0062, para 0066-0067, para 0084-0085, para 0130, para 0134, para 0141, para 0150-0151, para 0173, para 0175-0176)comprising:
an indexing module coupled to transform output of the normalizing module into a search index, the indexing module operative asynchronously from the normalizing module and the web integration service across the de-coupling boundary ((Hutchinson) in at least FIG. 20-21; para 0016, para 0077, para 0079-0080, para 0085, para 0175-0177) and
an outflow engine dynamically configurable from the second side of the de-coupling boundary to filter outputs of the search index without signaling across the de-coupling boundary ((Hutchinson) in at least Fig. 20; para 0016, para 0055, para 0085, para 0134, para 0151, para 0175).
In reference to Claim 2:
Hutchinson teaches:
Claim Interpretation: In light of the specification the examiner is determining the limitation hot connection to be “refers to logic that maintains a communication session open across configured timeout conditions.” (see para 0016)

The system of claim 1, further comprising:
a hot connection module responsive to a plurality of metadata control settings for disparate computer server systems, the metadata control settings implementing cadence rules for connection to and data transfer from the disparate computer server systems.((Hutchinson) in at least FIG. 20; para 0016, para 0050-0051, para 0055-0056, para 0059, para 0077-0080, para 0084, para 0088, para 0131) 
In reference to Claim 3:
Hutchinson teaches:
The system of claim 2 (see rejection of claim 2 above), further comprising:
the hot connection module configured to execute a connection cadence on each of the disparate computer server systems based on the cadence rules. ((Hutchinson) in at least para 0078-0079,  para 0084, para 0167, para 0172-0173)

In reference to Claim 5:
Hutchinson teaches:
The system of claim 1 (see rejection of claim 1 above), the normalizing module comprising 
a plurality of data transformation algorithms to apply to output of the web integration service. ((Hutchinson) in at least para 0016, para 0079-0080, para 0082, para 0128, para 0133)
In reference to Claim 6:
Hutchinson teaches:
The system of claim 1 (see rejection of claim 1 above), 
the outflow module operations on the outputs of the search index controlled by hierarchical filters configurable from user interface logic of client devices ((Hutchinson) in at least Fig. 12;  para 0055, para 0075, para 0082, para 0113, para 0116, para 0134, para 0173-0174).
In reference to Claim 7:
Hutchinson teaches:
The system of claim 1 (see rejection of claim 1 above), 
the outflow engine responsive to filter settings generated from a web application to the second side of the de-coupling boundary.((Hutchinson) in at least para 0016, para 0075, para 0087, para 0116, para 0121, para 0134, para 0151, para 0173)
In reference to Claim 8:
Hutchinson teaches:
The system of claim 1 (see rejection of claim 1 above), 
wherein the ingest module and the outflow module are serverless.((Hutchinson) in at least FIG. 16-17; para 0049, para 0072)
In reference to Claim 11:
Hutchinson teaches:
A distributed data communication and transformation method ((Hutchinson) in at least abstract) comprising:
operating a web integration service and a normalizing module on a first side of a de-coupling boundary to generate anchors in a relational database ((Hutchinson) in at least FIG. 15, FIG. 20-21; para 0016, para 0077, para 0079-0080, para 0082, para 0085, para 0128, para 0133, para 0140, para 0175-0177);
operating an indexing module and an outflow engine on a second side of the de-coupling boundary to transform the anchors into a search index asynchronously from operation of the web integration service ((Hutchinson) in at least FIG. 15, FIG. 20-21; para 0016, para 0077, para 0079-0080, para 0082, para 0085, para 0128, para 0133, para 0140, para 0175-0177); and
operating the outflow engine on the second side of the de-coupling boundary asynchronously from the web integration service to filter outputs of the search index without signaling across the de-coupling boundary ((Hutchinson) in at least Fig. 20; para 0016, para 0055, para 0085, para 0134, para 0151, para 0175).
In reference to Claim 12:
Hutchinson teaches:
The method of claim 11 (see rejection of claim 11 above), further comprising:
the web integration service operating a hot connection module on disparate computer server systems based on cadence rules for connection to and data transfer from each of the disparate computer server systems. ((Hutchinson) in at least FIG. 20; para 0016, para 0050-0051, para 0055-0056, para 0059, para 0077-0080, para 0084, para 0088, para 0131) 
In reference to Claim 13:
Hutchinson teaches:
The method of claim 12 (see rejection of claim 12 above), further comprising:
the hot connection module executing a connection cadence for each of the disparate computer server systems. ((Hutchinson) in at least para 0078-0079,  para 0084, para 0167, para 0172-0173)
In reference to Claim 15:
Hutchinson teaches:
Method claim 15 corresponds to system claim 5.  Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 5
In reference to Claim 16:
Hutchinson teaches:
Method claim 16 corresponds to system claim 6.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 17:
Hutchinson teaches:
Method claim 17 corresponds to system claim 7.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 7
In reference to Claim 18:
Hutchinson teaches:
Method claim 18 corresponds to system claim 8.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 8

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 of claim 2 above, and Claim 14 of claim 12 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2004/0153504 A1 by Hutchinson et al (Hutchinson), and further in view of WO 2013011545  A1 by Hamada (Hamada).
In reference to Claim 4:
Hutchinson teaches:
The system of claim 2 (see rejection of claim 2 above), the cadence rules comprising:
Hutchinson teaches:
control settings for availability restriction for establishing hot connections;

timing restrictions for opening the hot connections; and

timing restrictions for maintaining the hot connections.

Hamada teaches:
control settings for availability restriction for establishing hot connections ((Hamada) in at least abstract; para 0010-0014, para 0016, para 0020, para 0022-0023);

timing restrictions for opening the hot connections ((Hamada) in at least Abstract; para 0005, para 0012-0014, para 0019-0022, para 0024, para 0030) ; and

timing restrictions for maintaining the hot connections ((Hamada) in at least para 0010, para 0012-0014, para 0020-0022, para 0025-0027, para 0037, para 0064-0065).
Both Hutchinson and Hamada are directed toward communications sessions and limitations.  Hamada teaches the motivation of a process to provide high reliability for performing communication where the transmission is controlled and scheduled in order to prevent delays in communication.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify to the communication session process of Hutchinson to include communication scheduling as taught by Hamada since Hamada teaches the motivation of a process to provide high reliability for performing communication where the transmission is controlled and scheduled in order to prevent delays in communication.
In reference to Claim 14:
Hutchinson teaches:
Method claim 14 corresponds to system claim 4.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 4
Claims 9-10 of claim 1 above; Claims 19-20 of claim 11 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2004/0153504 A1 by Hutchinson et al (Hutchinson), and further in view of US Pub No. 2009/0276419 A1 by Jones et al. (Jones)
In reference to Claim 9:
Hutchinson teaches:
The system of claim 1 (see rejection of claim 1 above), further comprising:
Hutchinson does not explicitly teach:
logic to generate a push notification from the first side of the de-coupling boundary to the second side of the de-coupling boundary upon completion of ingest and normalization operations on the first side of the de-coupling boundary .
Jones teaches:
logic to generate a push notification from the first side of the de-coupling boundary to the second side of the de-coupling boundary upon completion of ingest and normalization operations on the first side of the de-coupling boundary.((Jones) in at least Abstract; para 0262), 
Both Hutchinson and Jones are directed toward communication sessions and formatting of data.  Jones teaches the motivation of a notification provided that reformatting of received and provided is complete in order to provide to the user the result of the conversion.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify to the communication session process and reformatting of data of Hutchinson to include a notification of formatting complete as taught by Jones since Jones teaches the motivation of a notification provided that reformatting of received and provided is complete in order to provide to the user the result of the conversion.
The prior art Jones provides teaching of confirming translation from one language to another in a communication session,  whereas the claimed limitations recite providing notification confirming translation from one computer protocol to another.  According to KSR, when the scope and content of the prior art Jones, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous process and that there are design incentives or market forces which would have prompted adaptation of the translation of a language (i.e. spoken or computer format).  The language itself is not the focus of the limitation but rather notification of the completion of translation from one language to another.  This difference between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.  Because both the claimed limitations and Hutchison recognize that languages can be reformatted/translated and the prior art Jones also recognizes that languages can be translated, the notification of the translation complete with the design incentive from Jones to provide to the user notification that translation is complete so that the user can know the results of the translation process is applicable in the field of endeavor of computer language translations as the notification of the translation complete does not conflict with the translation process itself.  Therefore, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art
In reference to Claim 10:
The combination of Hutchinson and Jones discloses the limitations of dependent claim 9.  Hutchinson further discloses the limitations of dependent claim 10
The system of claim 9 (see rejection of claim 9 above), further comprising:
Hutchinson does not explicitly teach;
the indexing module configured to respond to the push notification to update the search index based on anchor tags in relational tables of a normalized data set on the first side of the de-coupling boundary.
Jones teaches:
the indexing module configured to respond to the push notification to update the search index based on anchor tags in relational tables of a normalized data set on the first side of the de-coupling boundary((Jones) in at least para 0233-0234, para 0249, para 0373, para 0375-0376, para 0572-0573).
Both Hutchinson and Jones are directed toward search indexes that are pointed/tagged toward content. Jones teaches the motivation of notification for updating search indexed in response to customize search tools based on ratings and ranking of information so that the search tool can be updated to modify the performance of the search tool.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the search indexing process of Hutchinson to include the notification and updating search indexes of Jones since Jones teaches the motivation of notification for updating search indexed in response to customize search tools based on ratings and ranking of information so that the search tool can be updated to modify the performance of the search tool.
In reference to Claim 19:
Hutchinson teaches:
Method claim 19 corresponds to system claim 9.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 9
In reference to Claim 20:
The combination of Hutchinson and Jones discloses the limitations of dependent claim 19.  Hutchinson further discloses the limitations of dependent claim 20
Method claim 20 corresponds to system claim 10.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 2004/0021659 by Peercy et al; Decoupling Interfaces from Implementation – Using Separated Interfaces by Gervasio
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697